Title: To James Madison from William Clark, 14 April 1806 (Abstract)
From: Clark, William
To: Madison, James


                    § From William Clark. 14 April 1806, New York. “When lately I had the pleasure to see you at Washington, I mentioned having been robbed of a Trunk between Gravesend and London. A part of the papers contained therein were recovered & have been sent to me here—many of them are however much defaced. The enclosed Letter from Mr. Bourne [not found] was among them in its present mutilated state. Herewith are now transmitted Several (translated) copies of Official Letters respecting the affair of the Sampson likewise a Letter from the Danish Consul at Embden. These Documents prove that European Neutrals are not insensible to the overbearing insolence exercised by British ships of War against Neutral Commerce, but equally indignant with ourselves, & determined to resist Similar aggressions. It was my intention to have laid before you the whole of this little correspondence—beleiving the subject merited the Cursory attention of Government. From the loss of my papers this is now impossible. The Vouchers for my Acct. are now forwarded.”
                